— Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by order of the Supreme Court, Cayuga County [Thomas G. Leone, A.J.], entered April 24, 2013) to review a determination finding, after a tier III hearing, that petitioner had violated various inmate rules.
*1319It is hereby ordered that the determination is unanimously confirmed without costs and the petition is dismissed. Present — Fahey, J.P, Peradotto, Lindley, Sconiers and Whalen, JJ.